DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-25, 28-49, 52-61, and 63-69) in the reply filed on February 5, 2021 is acknowledged.
Claim 62 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.
Upon further consideration, however, the election of species requirement is hereby withdrawn.  Therefore, claims 1-25, 28-49, 52-61, and 63-69 are under examination in their entirety.

Information Disclosure Statement
	The Information Disclosure Statement filed February 5, 2021 has been considered.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
 	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 3-6, 18, 24, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	At claim 3, it is not clear if each promoter drives a single one of the translational units, or if the third copy of the promoter drives transcription of all of the first chain, the second chain, and the chaperone protein.  For purposes of examination, a copy of the promoter is interpreted to drive transcription of a single translational unit.  It is suggested that “, respectively” be inserted after “protein” at line 5.
 	Claims 4-6 depend from claim 3, and are therefore included in this rejection.
	Claim 5 requires the use of an IPTG-inducible promoter, and further requires that the promoter drives transcription in the absence of induction.  It is not clear how transcription under the control of an inducible promoter is driven in the absence of induction.
	Claim 6 requires the use of a Pho-inducible promoter, and further requires that the promoter drives transcription when phosphates are depleted from the culture medium.  It is not clear how transcription under the control of an inducible promoter is driven when phosphates are depleted.
Claim 18 recites the limitation "the E. coli strain" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 18 be amended to depend from claim 17.
	Claim 24 is dependent upon itself, which is improper because this renders the claim incomplete.  Therefore, the metes and bounds of claim 24 are unclear.
	At claim 34, it is not clear if each promoter drives a single one of the translational units, or if the third copy of the promoter drives transcription of all of the first chain, the second chain, and the chaperone protein.  For purposes of examination, a copy of the promoter is interpreted to drive 
 	Claims 35-37 depend from claim 3, and are therefore included in this rejection.
	Claim 36 requires the use of an IPTG-inducible promoter, and further requires that the promoter drives transcription in the absence of induction.  It is not clear how transcription under the control of an inducible promoter is driven in the absence of induction.
	Claim 37 requires the use of a Pho-inducible promoter, and further requires that the promoter drives transcription when phosphates are depleted from the culture medium.  It is not clear how transcription under the control of an inducible promoter is driven when phosphates are depleted.
Claim 38 recites the limitation "the monovalent antibody" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-25, 28-49, 52-61, and 63-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 10,112,994. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘994 patent claims production of polypeptides that comprise two chains, including antibodies, using the same culture conditions, presence of chaperones, and host cells.
	The ‘994 patent fails to claim changing the growth agitation rate to achieve an oxygen uptake rate during the growth phase to a different production agitation rate to achieve a different oxygen uptake rate during the production phase.


	Claims 1-25, 28-49, 52-61, and 63-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,066,002. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘002 patent claims production of ImmTACs that comprise two chains, and the instant application claims production of two chain polypeptides, including antibodies, using the same culture conditions, presence of chaperones, and host cells.
	The ‘002 patent fails to claim production of two chain polypeptides, including antibodies, comprising two chains of a polypeptide or antibody, where the oxygen uptake levels during the growth and production phases differ.
	However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the ‘002 patent’s method to produce the instantly claimed polypeptides/antibodies comprising T-cell receptor chains because the oxygen uptake is an important factor in protein production, and as such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in determining the optimal oxygen uptake conditions in the growth and production phases of two chain polypeptide/antibody production.

Claims 1-25, 28-49, 52-61, and 63-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 28i of copending Application No. 16/045,517 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘517 application claims production of polypeptides that comprise two chains, including antibodies, using the same culture conditions, presence of chaperones, and host cells.
	The ‘517 application fails to claim production of polypeptides, including half antibodies, anti-IL13 half antibodies, anti-IL17 half antibodies, or bi-specific antibodies comprising two chains.
	However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the ‘517application’s method to produce the two chain polypeptides of the instant application because the polypeptides of the ‘517 application and the antibodies of the instant application are each multi-chain proteins, and as such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in preparing any multi-chain protein, including the polypeptides and antibodies using the method claimed in the ‘517 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636